Per Curiam.
This is an action to recover the amount due on trade acceptances. There is no dispute as to the validity or amount. The consideration out of which the debt arose was the purchase price of merchandise delivered to and accepted by defendant. The outstanding amount of trade acceptances is about half of the total original purchase price. The only question is whether the plaintiff had agre.ed to extend time for payment beyond the due dates of the trade acceptances on which the present suit is based. There was an agreement for extension in the form of a letter of which the important part is as follow^: “If for the reason you find it impossible to meet payment on account of insufficient funds, we will agree to extend the dates of payment by renewing trade acceptances.” Thereafter all the then outstanding acceptances were in fact renewed by the acceptances now in suit. We think this was a performance of the agreement. It is said that the agreement was an agreement to renew repeatedly, and, perhaps, continuously, until the defendants were ready to pay. The answer is that the letter does not. say so. It says “we will agree to extend the time,” and that has been done. If it had not already been done, we should think a mere promise to agree to extend, or even an agreement to extend, would be unenforcible because of indefiniteness and uncertainty. The length of time the renewals should extend *283to, and the amount for ‘which there should be renewals, are not stated, xYs far as the written contract is concerned, it might be claimed that renewals should continue during the existence of the corporation. There is nothing to indicate that there were to be repeated renewals. At best the contract requires but one renewal, and that has been had.
Let the judgment be affirmed, with costs.
For affirmance — The Chancellor, Chibe Justice, Swayze, Teenchard, Barker, Berubn, Kalisch, Black, Katzeneach, White, Ackerson, Van Beskirk, JJ. 12.
For reversal — None.